Citation Nr: 0600448	
Decision Date: 01/09/06    Archive Date: 01/19/06	

DOCKET NO.  03-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated at 10 percent.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1955 
to July 1959 and from February 1962 to April 1966, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the record reflects that the veteran underwent 
pulmonary function testing in October 2001, but the results 
of that testing are not associated with the claims file.  
This is disconcerting because in November 2001, the veteran's 
representative requested that the results of that examination 
be obtained and considered in connection with the veteran's 
claim.  However, the RO does not appear to have taken any 
action on that request.  That evidence is clearly relevant 
and probative to the veteran's claim for an increased 
evaluation for his asbestosis and must be obtained prior to 
final appellate review.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In addition, it is not clear that pulmonary function testing 
considered by the RO contains the clinical findings necessary 
to evaluate the severity of the veteran's disability.  Under 
38 C.F.R. § 4.97, Diagnostic Code 6833, evaluations for 
asbestosis are assigned on the basis of either Forced Vital 
Capacity (FVC) or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)).  While 
pulmonary function testing performed in August 1999 and 
November 2000 contained results for FVC and DL, it is not 
clear whether the findings for DL are synonymous with DLCO 
(SB).  As such, clarification of this matter is necessary 
since evaluations are assigned on the basis of findings of 
FVC or DLCO (SB).  

Lastly, the Board notes that while the veteran was provided a 
letter in June 2001 in an attempt to satisfy the VA's 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA), that letter informed the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits, rather than the evidence necessary to 
establish entitlement to an increased evaluation for his 
asbestosis.  Since this case is being returned to the RO for 
evidentiary development, the RO will have an opportunity to 
correct this procedural defect.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should provide the veteran 
notification of the substance of the VCAA 
in connection with his claim for an 
increased evaluation for asbestosis 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  The RO should obtain and associate 
with the claims file the results of 
pulmonary function testing performed on 
October 17, 2001.  The RO should also 
obtain and associate with the claims file 
any pertinent VA medical records from the 
West Palm Beach VA Medical Center dated 
after September 12, 2001.  

3.  The RO should inquire of an 
appropriate physician as to whether the 
"DL" clinical finding reported in 
pulmonary function testing performed in 
August 1999 and November 2000 is 
synonymous with the clinical finding 
"DLCO (SB)" contained in Diagnostic 
Code 6833.  

4.  After the development requested in 
the second and third paragraph has been 
completed, the RO should review the 
medical evidence and determine whether 
there is sufficient medical evidence to 
make a decision on the veteran's claim 
for an increased evaluation for his 
asbestosis.  In particular, the RO should 
ensure that pulmonary function testing 
contains the clinical findings necessary 
to evaluate the veteran's disability 
under Diagnostic Code 6833.  If the 
medical evidence is not sufficient to 
make a decision on the veteran's claim, 
he should be afforded a VA examination to 
assess the severity of his asbestosis.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

